Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.

Claim Status
Claims 1, 12, 41, 44-45, and 56-62 are pending. .Claims 2-11, 13-40, 42-43, 46-55 are canceled. Claims 1, 12, 41, 44, 45, and 56-62 are under examination. 

Action Summary
Claims 1, 12, 41, 44, and 56-58 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives are maintained, but modified and revisited in light of the claim amendment. 

Claim Rejections – Improper Markush Group
Claims 1, 12, 41, 44, and 56-58 remain rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Claims 1, 12, 41, 44, and 56-58 are drawn to a genus of compounds represented by Formula I (below).  
Claim 1

    PNG
    media_image1.png
    347
    649
    media_image1.png
    Greyscale

 L is –C(O)-(C1-4alkylene)-(OCH2CH2)p-, p is an integer from 1-10;
and D is a therapeutic agent selected from the group consisting of a steroid, an antibiotic, a regenerative molecule, an epigenetic modifier, a chemotherapeutic agent, an immunotherapy agent, an ion regulator, and a microglial inhibitor, or a carbonyl-substituted analog of any of the aforementioned.
Claim 41

    PNG
    media_image2.png
    197
    183
    media_image2.png
    Greyscale
. The compounds having alternative combinations of the linker ‘L’ and the drug “D” The claims encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  For instance,  L is –C(O)-(C1-4alkylene)-(OCH2CH2)p-, p is an integer from 1-10 and the drug “D” can be a therapeutic agent selected from the group consisting of a steroid, an antibiotic, a regenerative molecule, an epigenetic modifier, a chemotherapeutic agent, an immunotherapy agent, an ion regulator, and a microglial inhibitor, or a carbonyl-substituted analog of any of the aforementioned. However, the only species of the compound of the formula III are compound wherein “p” of the linker is 3 or 4 and “D” are the two drugs namely, DHF and 1Aa recited in claims 45 and 59-61 as delivering agent treating disease or disorder of the middle or inner ear. D can be any therapeutic agents selected from the group consisting of a steroid, an antibiotic, a regenerative molecule, an epigenetic modifier, a chemotherapeutic agent, an immunotherapy agent, an ion regulator, and a microglial inhibitor, or a carbonyl-substituted analog of any of the aforementioned and p of the linker “L” can be 1-10, which present alternative chemical “cores” which do not share a single structural similarity.  
These different chemical “cores” do not correspond to the same invention because the chemical “cores” have no substantial structural similarities although they have a common utility, i.e. activity in the warm water tail-flick test for nociception (i.e. treatment of pain). See : In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).   
It is noted that steroid, an antibiotic, a regenerative molecule, an epigenetic modifier, a chemotherapeutic agent, an immunotherapy agent, an ion regulator, and a microglial inhibitor, or a carbonyl-substituted analog of any of the aforementioned is classified in CPC Classes. For example, seco-steroids can be classified in C07C and steroids with cyclopenta[a]hydrophenanthrene skeleton are classified in C07D. However, by way of 
Applicant’s argument that the amended formula III share at least a single structural similarity or a common use is not persuasive because as described in the modified rejection set forth above, the compound species of the D and L do not share a single structural similarity,” or (2) the species do not share a common use. For example, corticosteroid

    PNG
    media_image3.png
    244
    351
    media_image3.png
    Greyscale
 disclosed in the instant specification as one of the examples of steroids and an ion regulator, which is a calcium channel blocker as disclosed by the instant specification do not share a structural similarity. In fact the instant specification does not even describe what the ion regulator or calcium channel blockers are. A quick search for calcium channel blocker identifies amlodipine with the following structure:

    PNG
    media_image4.png
    345
    339
    media_image4.png
    Greyscale
.  Furthermore, even if steroids may have the same structural similarities, they may not share a common use. For example, the instant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 41, 44, and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While Applicant is in possession of the compounds recited in claims 45 and 59-61, wherein “D“ is DHF 

    PNG
    media_image5.png
    157
    208
    media_image5.png
    Greyscale
 and 1Aa 

    PNG
    media_image6.png
    203
    230
    media_image6.png
    Greyscale
and p of “L” is 3 or 4 that are conjugated to the core structure of the Formula III.  Applicant is not in possession of a conjugate of the formula (III) wherein D is the laundry list of therapeutic agent recited in the claim and p of “L” is 5-10. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 

	The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
	The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionrepresentative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
 The Scope of claims: a broad genus of a conjugate of  the formula (III) wherein D is a laundry list of therapeutic agent and p of “L” is 1-10. 

Scope of disclosure
	The application discloses a conjugate of Formula III wherein L is –C(O)-(C1-4alkylene)-(OCH2CH2)p-, p is an integer from 1-10; and D is a therapeutic agent selected from the group consisting of a steroid, an antibiotic, a regenerative molecule, an epigenetic modifier, a chemotherapeutic agent, an immunotherapy agent, an ion regulator, and a microglial inhibitor, or a carbonyl-substituted analog of any of the aforementioned.
.
	Reduction to Practice
DHF and 1Aa of “D” and p is 3 and 4 of “L”  are reduced to practice for the delivery of DHF and 1Aa with p being 3 or 4 of the linker “L” for the treatment of middle ear/or inner ear.  No specific examples with other compounds of the formula (III) species are disclosed in the 

b.	Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with a lists of possible substrates. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible gastrointestinal disorders does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
c.	Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of a conjugate of the formula (III) and the genus of “D” and “L” is neither known in the art nor disclosed in the specification besides, Ciprofloxacin-linker of 4 repeating unit-Zol, 1Aa-linker of 4 repeating unit-Zol, and DHF-linker-repeating unit of 4-Zol. Thus, it is not understood what specific structures for the claimed method will lead to delivery DHF, 1Aa, ciprofloxacin for treating a disease of the middle and/or inner ear
II. Analysis of Fulfillment of" Written Description Requirement: 	The structure/activity relationship (SAR) for binding and activity for attraction of neurite 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is also not clear whether p belongs to –(OCH2-CH2)- or belongs to [(C1-4alkylene)-(OCH2CH2). The claim is interpreted in light of the compounds of claim 45 where p belongs to or belongs to [(C1-4alkylene)-(OCH2CH2).

				Claim Objections
Claims 45 and 59-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.